Chase, Ch. J.
(a). The court ar.e of opinion, that the decree of the court of chancery be reversed, with costs to the appellant, and that the injunction be dissolved. That the clerk of this court state an account between the parties. The court are of opinion, that the appellant was co-principal and joint debtor in,, the bond with.the appellee to, Dulany, on the. ground that the specifics, to the amount of ¿£269 6 4, were delivered and paid to the appellant by the appellee, as a consideration for the appellant’s becoming a principal with the.appellqe in that bond. Therefore charge, the appellee with one half of the bond, &c. &c.
By the statement made, as directed by the court, a balance remained due to the appellant, (after giving the appellee credit for the payments he had made on the judgment, and the amount of the decree by him obtained against the appellant on the 22d of February 1803, and charging .him with the appellant's distributive share of Ips father’?)
*244estate, with interest, &e.) of ¿£318 12 5, current money»' The court therefore decreed, that the appellant be permit- ' ted to take out execution against the appellee on the judgment, &c. for the sum of J318 12 5, current money, with Interest from the 19th of January 1808, and the costs at Jaw; and that the execution be sued out in the name of Mébecca Didavy, as executrix of Daniel, for the use of the appellant. decree reversed, &c«

faj Tilghman and Gantt, J, concurred,